DETAILED ACTION
Allowable Subject Matter
Claims are allowed.  The following is an examiner’s statement of reasons for allowance: As discussed in the previous action and as found in other prior art it is known to have a liquid level sensing system with at least two resistive temperature detectors.   Furthermore, from Hidaka et al. it is known to have a liquid level meter for use with a vaporizer. The liquid level meter is provided with a pair of protective tubes positioned to be horizontally-oriented within a vaporization chamber. One protective tube houses a first RTD and another second protective tube houses a temperature measuring body. A control circuit is used to determine the liquid level in the vaporization chamber using the first RTD and the temperature measuring body.  Hidaka et al. teach that the first RTD is provided with a constant electrical current such as about 30 Ma and is, therefore, self-heating. The temperature measuring body is an ambient environment temperature sensor and is provided with a constant current of about 1 mA and is, therefore, not self-heating.  The prior art do not appear to teach 
the control unit includes a temperature detection unit, a liquid level detection unit, and a current control unit,
the temperature detecting unit detects temperatures of the temperature measuring
body and the first resistive temperature detector,
the current control unit determines a current value to be flowed through the first resistive temperature detector such that a temperature difference between the temperature of the first resistive temperature detector detected by the temperature detecting unit and the temperature of the temperature measuring body detected by the temperature detecting unit becomes a predetermined first value, and
the liquid level detecting unit detects the position of the liquid level from a change in the current value flowing through the first resistive temperature detector, and
further comprising a voltage measuring unit measuring a voltage of both ends of the first resistive temperature detector, wherein
the temperature detecting unit determines the temperature of the first resistive
temperature detector from the voltage of both ends of the first resistive temperature detector measured by the voltage measuring unit, and
the current controlling unit determines the current value to be flowed to the first resistive temperature detector as a value smaller than the current value flowing through the first resistive temperature detector when the temperature difference is larger than a predetermined reference value, determines the current value to be flowed to the first resistive temperature detector as a value larger than the current value flowing through the first resistive temperature detector when the temperature difference is smaller than the reference value, and determines the current value to be flowed to the first resistive temperature detector as a same value as the current value flowing through the first resistive temperature detector when the temperature difference is equal to the reference value.
as found in claims 1, 10, 13.  Claim 14 recites similar limitations.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856